At the time the respondent surrendered his license, a formal complaint had been filed in which it was alleged that the respondent was dilatory in filing a bankruptcy for his client. In addition, it was alleged that the respondent misled his client about the filing of the bankruptcy and misled an attorney for a creditor in the bankruptcy as to the status of the bankruptcy case.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that John M. Studtmann be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of John M. Studtmann from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).